probation; (5) pay restitution totaling $3,900 to three former clients as set
                forth in the agreement; and (6) pay the costs of the disciplinary
                proceedings in the instant matter.
                             Based on our review of the record, we conclude that the plea
                agreement should be approved.        See SCR 113(1). Accordingly, Odgers is
                hereby suspended from the practice of law in Nevada for two years from
                the date of this order; that suspension is stayed subject to Odgers'
                compliance with the conditions set forth above.' The parties shall comply
                with the applicable provisions of SCR 115 and SCR 121.1.
                             It is so ORDERED.




                                                                 , C.J.
                                         Gibbons




                Pickering                                   Hardesty




                Parraguirre 1/4)                            Douglas




                      1 We note that Odgers has already been publicly reprimanded
                pursuant to the panel's recommendation.



SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                cc: David Clark, Bar Counsel
                     Michael J. Warhola, LLC
                     Jeffrey R. Albregts, Chair, Southern Nevada Disciplinary Panel
                     Kimberly Farmer, Executive Director, State Bar of Nevada
                     Perry Thompson, Admissions Office, U.S. Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                    3
(0) I947A
                SAITTA, J., dissenting:
                            I respectfully dissent. I am concerned that the condition
                prohibiting Odgers from engaging in the private practice of law during his
                stayed suspension does not sufficiently protect the public and the integrity
                of the bar. See In re Discipline of Schaefer, 117 Nev. 496, 518-19, 25 P.3d
                191, 206 (2001). Odgers admitted to violations of RPC 1.3 (diligence), RPC
                1.4 (communication), and RPC 3.2 (expediting litigation), among others, as
                well as to repeatedly failing to communicate with the State Bar regarding
                client grievances. The record demonstrates that Odgers inadequately
                represented numerous clients: he failed to ever even meet with some of the
                clients who engaged his services, became unresponsive in the midst of
                representing others, and failed to prepare and file necessary documents.
                            The prohibition on Odgers engaging in the private practice of
                law was designed to allow Odgers to act as a deputy public defender in a
                rural part of the state. As noted by bar counsel in explaining this
                condition to the panel, there is a sincere need in the rural areas of this
                state for lawyers who will represent indigent persons in criminal matters.
                However, such persons need and deserve adequate, focused representation
                as much as any clients. I recognize that Odgers's stayed suspension is
                designed to work as an incentive for him to provide zealous representation
                for the clients he represents through the public defender's office, but it is
                incongruent to prevent him from engaging in the private practice of law,
                presumably to protect potential clients who have the ability to choose and
                the means to pay for an attorney, while allowing him to represent a
                vulnerable population with the most serious interests at stake. In light of



SUPREME COURT
        OF
     NEVADA


(0) 1947A
                this incongruity, I would reject the conditional guilty plea agreement and
                remand for further proceedings before the panel.


                                                                                 J.




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) I907A